This is an appeal from a judgment of the Supreme Court which affirmed a judgment of the District Court. The facts are fully stated in the per curiam of the Supreme Court.
The state of the record is unsatisfactory. There are no pleadings — just an agreed state of case. We find a rule to show cause, the purpose of which was to grant a new trial or to enter judgment for the defendant. This was argued and disposed of contrary to appellant — reasons not filed. Such disposition, we think, eliminated the right of appeal, since the rule must have been allowed on the merits of the case, and if so the grounds here urged for reversal were comprehended and concluded thereby. The points on the appeal here are from the exclusion of certain evidence. Each and every question was properly dealt with by the Supreme Court.
We find no merit in the appeal and the judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, LLOYD, CASE, DONGES, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 12.
For reversal — PARKER, J. 1. *Page 187